PER CURIAM.
In a case arising under the Longshoremen’s and Harbor Workers’ Compensation Act, 44 Stat. 1424, 33 U.S.C.A. § 901 et seq., the deputy commissioner found the employee, claimant Otho D. Staple-ton, to be temporarily totally disabled as the result of an injury sustained on June 9, 1958. The district court sustained the compensation order. The only question presented on this appeal is whether the finding that the employee-claimant is so disabled is supported by substantial evidence in the record considered as a whole. See 33 U.S.C.A. § 921(b); 5 U.S.C.A. § 1009(e). We agree with the district court that that question must be answered in the affirmative. The judgment is therefore
Affirmed.